LAW OFFICES OF GARY L. BLUM 3 SUITE 603 LOS ANGELES, CALIFORNIA 90010 GARY L. BLUMTELEPHONE: (213) 381-7450 EMAIL: gblum@gblumlaw.comFACSIMILE: (213) 384-1035 December 9, 2011 Ms. Tamara J. Tangen SECURITIES AND EXCHANGE COMMISSION treet, N.E. Washington, DC 20549 Re:Coroware, Inc. Response to comment letter dated November 16, 2011 to Form 8-K/A filed on November 14, 2011 Form 8-K filed on November 9, 2011 File No. 000-33231 Dear Ms. Tangen: Enclosed is an amended Form 8-K/A. The changes are made in response to the comment letter dated November 16, 2011. The paragraph numbers below correspond to the numbered comments in your comment letter. 1. We have added a new paragraph that makes the additional disclosures requested in the comment letter. 2. We have requested and will timely provide by amendment, when received, an updated letter from the former accountant stating whether that accountant agrees with the statements made in the revised Form 8-K. 3. We have provided a written statement from Coroware, Inc. containing express acknowledgments as requested in your comment letter. We believe the foregoing adequately addressed the Commission’s concerns and requests in the above comment letter dated November 16, 2011 and also in our telephonic conversation on Friday, December 2, 2011. If you have any question or require anything further, please feel free to call me at 213-381-7450. Sincerely yours, /s/:Gary L. Blum cc: L. SpencerLaw Offices of Gary L. Blum
